               Case 3:19-cv-05823-BHS Document 97 Filed 07/29/21 Page 1 of 1



 1                                                          THE HONORABLE BENJAMIN H. SETTLE

 2

 3                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 4                                        AT TACOMA

 5
     RAYMOND WILLIAMS, on behalf of himself                  No. 3:19-cv-05823-BHS
 6   and all others similarly situated,
                                                             ORDER TO STAY
 7                            Plaintiff,

 8            v.
 9   GEICO GENERAL INSURANCE COMPANY
     and CCC INTELLIGENT SOLUTIONS
10
     INCORPORATED,
11
                              Defendants.
12

13          The Court, having fully considered the Partie
14   stay this matter until the Ninth Circuit Court of
15
     in Lundquist v. First Nat'l Ins. Co. of Am                                      Lundquist
16
            The Parties are ORDERED to provide the Court with a joint written status report and
17
     proposed case schedule within ten days after the Ninth Circuit Court of Appeals issues its
18

19   mandate in Lundquist.

20          IT IS SO ORDERED.

21
     Dated: This 29th day of July, 2021.                 _______________________________
22                                                       HON. BENJAMIN H. SETTLE
23                                                       UNITED STATES DISTRICT JUDGE

24

25

26

27

28
